Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 4/25/2022.
Claims 2-21 are pending for this examination.
Claims 2-6 and 8-21 were amended.
Claim 1 was cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,563,587, US Patent No. 9,824,035, US Patent No. 10,268,608, US Patent No. 10,860,506, and US Patent NO. 9,128,632 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/27/2022; and 5/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 12-16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (US 2010/0309706), herein referred to as Saito ‘706, in view of Tokuhiro (US 8,020,022), herein referred to as Tokuhiro ‘022.
Referring to claim 2, Saito ‘706 teaches a memory module (see Fig. 1, memory module 100) operable in a computer system (see Fig. 2, information processing system 10 that includes the memory module 100, see Paragraph 0015) to communicate with a memory controller of the computer system via a memory bus (see Fig. 2, memory control hub (MCH) 12 which functions as a memory controller for the memory module 100, see Paragraph 0064), the memory bus including control and address (C/A) signal lines (see Fig. 1, wherein command/address/control register buffer 400 receives command/control/address signals through command/address/control connectors 130, see Paragraphs 0044-0045 and 0047; also see Fig. 7, wherein buffer 400 receives address and control signals), data/strobe signal lines (see Fig. 1, data connectors 120, see Paragraph 0046; see Fig. 4, wherein data strobe signals DQS and DQ are used with memory chip DRAMs 200; also see Fig. 5, wherein data register buffers 300 utilize the DQS and DQ strobe signals which are supplied to the data connectors 120 and supplied to memory chips 200, see Paragraph 0082), and a clock (CK) signal line (see Paragraph 0047, wherein a clock signal is supposed to command/address/control register buffer 400; also see Fig. 7, wherein buffer 400 receives clock signal), the memory module comprising:
a module board having edge connections corresponding to respective signal lines in the memory bus (see Fig. 1, where memory module 100 has edge connectors 120 and 130 that are used to pass command/address/control signals through connectors 130 and data through connectors 120);
a module control device mounted on the module board, and configurable to receive from the memory controller via the C/A signal lines input C/A signals corresponding to a read command, and to output registered C/A signals and module control signals in response to the input C/A signals, the module control device being further configured to receive a system clock signal from the memory controller via the CK signal line and to output a module clock signal (see Fig. 7, wherein command/address/control register buffer 400, which is mounted on the memory module 100, see Fig. 1, receive clock signals, address/command signals, and control signals (pre-signals) through connectors 130 and pass them to their appropriate memory chips through post-signals);
memory devices mounted on the module board and arranged in a plurality of ranks, wherein, in response to the registered C/A signals, one of the plurality of ranks is configured to output data signals and strobe signals associated with the read command (see Fig. 1, wherein the memory module 100 contains multiple memory devices 200; see Fig. 7, wherein the memory devices 200 receive commands/address/clock signals from register buffer 400 and data and strobe signals DQS and DQ from data register buffers; see Paragraphs 0049-0050, wherein the memory module 100 is arranged in 4-Rank configuration, where four memory chips 200 constitute a single group / set and the four memory chips constituting the signal group belong to different ranks from each other); and
data buffers coupled between respective groups of the memory devices and respective portions of the edge connections corresponding to respective sections of the data/strobe signal lines, each respective group of the memory devices including one or more respective memory devices in each of the plurality of ranks (see Fig. 7, data buffers 300 that are coupled between respective groups of memory chips 200 and data connectors 120 and deal with data and strobe signals DQ and DQS; see Fig. 3, data buffer circuit 300; also see Fig. 1), wherein:
each respective data buffer of the data buffers is further configurable, in response to at least some of the module control signals, to receive a subset of the data signals and one or more strobe signals corresponding to the subset of the data signals from one or more respective memory devices in the one of the plurality of ranks (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices); and 
the respective data buffer includes a set of signal paths corresponding, respectively, to the subset of the data signals, each respective signal path of the set of signal paths being configurable to transfer a respective data signal of the subset of the data signals through the respective data buffer (see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices) and to add a programmable amount of delay to the respective data signal of the subset of the data signals (see Fig. 5, delay circuits 370 and 372, wherein the data strobe signal is delayed by about 90 degrees by these delay circuits; also see Paragraphs 0132-0133; Examiner points out that Saito ‘706 is performing read and write leveling operations to adjust write and read timings in consideration of a propagation time of a signal, see Paragraphs 0138-0141, wherein read/write leveling of signals would be introduction of calculated / programmable delays to match or synchronize the timing of signals), the programmable amount of delay received by the respective data buffer (see Fig. 7, wherein select signal sent out from data register control circuit 320 which also perform the read/write leveling are sent to selectors 331, 332, 333, 334 and used in conjunction with delay circuits 370 and 372 to synchronize timings with the selected memory device).
However, Saito ‘706 does not specifically teach “the programmable amount of delay being based on a set of signals associated with a write command”, the write command being received by the module control device from the memory controller via the C/A signal lines prior to receiving the read command.
Tokuhiro ‘022 teaches a delay time control of a memory controller (see Abstract), wherein a delay time control unit outputs a control signal for setting respective delay times to the variable delay circuits DW and DR which are included in each control circuit and comprise the first delay time and second delay time control units which are used to delay data signals by the calculated delay times based on the write leveling function (see Col. 12, lines 42-67, Col. 13, lines 1-15), wherein Tokuhiro ‘022 specifically mentions the write leveling operations cause introduce respective delays to the DQS signals to memory and the clock signals to memory (see Col. 2, lines 29-59).
Saito ‘706 and Tokuhiro ‘022 apply as analogous prior arts as both pertain to the same field of endeavor of being memory system including a memory module that introduce delays to data / data strobe signals using write / read leveling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito ‘706 system as set forth above to have the write leveling function introduce variable delay times to be introduced with data signals DQ and data strobe signals DQS, thus making these set variable delays associated with a write operation, as taught by Tokuhiro ‘022, as a person of ordinary skill in the art would recognize that the read/write leveling, which is something that was introduced as a feature of memory modules starting with DDR3 memories, are used for compensating DQS and clock skew within the memory module, wherein at the time of invention the market is already using DDR4 and DDR5 memory modules as the latest and best memory modules which incorporate and build off of preceding technology such as DDR3, and would thereby be generally understood that modern memory modules would include read/write level which would perform the process of introducing delays to DQ / DQS signals and clock signals in order to compensate for skew that may occur in signal propagation wherein these delays would be “associated” with write commands / read commands in order to perform the leveling, i.e. skew compensation.  Examiner points out that the claim language of having the programmable amount of delay being based on a set of signals “associated” with a write command is similar to the write leveling circuit figuring out the skew and applying a delay to the DQ and DQS signals for a write operation, thereby making these delays be associate signals used to apply the delay.  Examiner points out that the claim language of “the write command being received by the module control device from the memory controller via the C/A signal lines prior to receiving the read command” is a trivial limitation wherein the order of write commands and read commands being received by a memory controller simply is dependent upon what is being done with a memory module, i.e. to perform a write operation, first the write command is sent to the memory controller to indicated the operation to be done, then a read command can issued to retrieve the data from the source location and finally a write command issued to write the retrieved data to the memory devices.
As to claim 3, Saito ‘706 teaches the memory module of claim 2, wherein the module control signals include signals indicating a mode of operation for the data buffers, signals indicating the one of the plurality of ranks, signals for controlling the set of data paths and one or more ODT signals used by the data buffers to set up on-die termination for the subset of the data signals (see Paragraphs 0074-0076, wherein enable signals, strobe signals, control signals for each Rank, chip select signals, and ODT signals are supplied to the control terminals, and a mode register 215 is used to set DLL mode for phase-control / non-phase control operation of the memory devices).
As to claim 4, Saito ‘706 teaches the memory module of claim 3, wherein the respective data buffer is further configured to delay at least one of the module control signals received from the module control device by a predetermined amount (see Fig. 7, wherein select signal sent out from data register control circuit 320 which also perform the read/write leveling are sent to selectors 331, 332, 333, 334 and used in conjunction with delay circuits 370 and 372 to synchronize timings with the selected memory device).
As to claim 5, Saito ‘706 teaches the memory module of claim 2, wherein the set of signals associated with the write command and received by the respective data buffer include one or more signals output from the module control device in response to the write command (see Fig. 7, wherein a write command would include multiple signals such as clock, address/command signals, and wherein data register buffers 300 receive these signals and also output DQ and DQS signals based on these signals). 
As to claim 6, Saito ‘706 teaches the memory module of claim 2, wherein the one or more respective memory devices in each of the plurality of ranks correspond to an n-bit section of the memory devices (see Fig. 1, wherein the memory module 100 contains multiple memory devices 200; see Fig. 7, wherein the memory devices 200 receive commands/address/clock signals from register buffer 400 and data and strobe signals DQS and DQ from data register buffers; see Paragraphs 0049-0050, wherein the memory module 100 is arranged in 4-Rank configuration, where four memory chips 200 constitute a single group / set and the four memory chips constituting the signal group belong to different ranks from each other).
As to claim 7, Saito ‘706 teaches the memory module of claim 6, wherein the one or more respective memory devices include one 8-bit-wide memory device or two 4-bit-wide memory devices (see Paragraph 0115, wherein the system can issue 4-bit read data DQ burst outputs, i.e. 4 bit wide, signals to the memory devices).

Referring to claim 12, Saito ‘706 teaches a method (see Abstract), comprising:
at a memory module (see Fig. 1, memory module 100) coupled to a memory controller via a memory bus (see Fig. 2, memory control hub (MCH) 12 which functions as a memory controller for the memory module 100, see Paragraph 0064) in a computer system (see Fig. 2, information processing system 10 that includes the memory module 100, see Paragraph 0015), the memory bus including control and address (C/A) signal lines (see Fig. 1, wherein command/address/control register buffer 400 receives command/control/address signals through command/address/control connectors 130, see Paragraphs 0044-0045 and 0047; also see Fig. 7, wherein buffer 400 receives address and control signals), data/strobe signal lines (see Fig. 1, data connectors 120, see Paragraph 0046; see Fig. 4, wherein data strobe signals DQS and DQ are used with memory chip DRAMs 200; also see Fig. 5, wherein data register buffers 300 utilize the DQS and DQ strobe signals which are supplied to the data connectors 120 and supplied to memory chips 200, see Paragraph 0082), and a clock (CK) signal line (see Paragraph 0047, wherein a clock signal is supposed to command/address/control register buffer 400; also see Fig. 7, wherein buffer 400 receives clock signal), the memory module including a module board having edge connections corresponding to respective signal lines in the memory bus (see Fig. 1, where memory module 100 has edge connectors 120 and 130 that are used to pass command/address/control signals through connectors 130 and data through connectors 120), a module control device mounted on the module board (see Fig. 7, wherein command/address/control register buffer 400, which is mounted on the memory module 100; also see Fig. 1), memory devices mounted on the module board and arranged in a plurality of ranks (see Fig. 1, wherein the memory module 100 contains multiple memory devices 200; see Fig. 7, wherein the memory devices 200 receive commands/address/clock signals from register buffer 400 and data and strobe signals DQS and DQ from data register buffers; see Paragraphs 0049-0050, wherein the memory module 100 is arranged in 4-Rank configuration, where four memory chips 200 constitute a single group / set and the four memory chips constituting the signal group belong to different ranks from each other), and data buffers coupled between respective n-bit sections of the memory devices and respective portions of the edge connections corresponding to respective n-bit sections of the data bus, each respective n-bit section of the memory devices including one or more respective memory devices in each of the plurality of ranks (see Fig. 7, data buffers 300 that are coupled between respective groups of memory chips 200 and data connectors 120 and deal with data and strobe signals DQ and DQS; see Fig. 3, data buffer circuit 300; also see Fig. 1), 
receiving, at the module control device, input C/A signals corresponding to a read command from the memory controller via the C/A signal lines and a system clock signal from the memory controller via the CK signal line (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices);
outputting, from the module control device, registered C/A signals and module control signals in response to the input C/A signals, and a module clock signal in response to the system clock signal (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices);
outputting, from one of the plurality of ranks and in response to the registered C/A signals, data signals and strobe signals associated with the read command (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices);
receiving, at the data buffers, the module control signals and the module clock signal from the module control device (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices);
receiving, at each respective data buffer of the data buffers a subset of the data signals and one or more strobe signals corresponding to the subset of the data signals from one or more respective memory devices in the one of the plurality of ranks (see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices);
transferring the subset of the data signals through the respective data buffer, wherein the respective data buffer includes a set of signal paths corresponding, respectively, to the subset of the data signals, and each respective signal path of the set of signal paths is configurable to transfer a respective data signal of the subset of the data signals through the respective data buffer (see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices) and to add a programmable amount of delay to the respective data signal of the subset of the data signals (see Fig. 5, delay circuits 370 and 372, wherein the data strobe signal is delayed by about 90 degrees by these delay circuits; also see Paragraphs 0132-0133; Examiner points out that Saito ‘706 is performing read and write leveling operations to adjust write and read timings in consideration of a propagation time of a signal, see Paragraphs 0138-0141, wherein read/write leveling of signals would be introduction of calculated / programmable delays to match or synchronize the timing of signals), the programmable amount of delay received by the respective data buffer (see Fig. 7, wherein select signal sent out from data register control circuit 320 which also perform the read/write leveling are sent to selectors 331, 332, 333, 334 and used in conjunction with delay circuits 370 and 372 to synchronize timings with the selected memory device).
However, Saito ‘706 does not specifically teach “the programmable amount of delay being based on a set of signals associated with a write command”, the write command being received by the module control device from the memory controller via the C/A signal lines prior to receiving the read command.
Tokuhiro ‘022 teaches a delay time control of a memory controller (see Abstract), wherein a delay time control unit outputs a control signal for setting respective delay times to the variable delay circuits DW and DR which are included in each control circuit and comprise the first delay time and second delay time control units which are used to delay data signals by the calculated delay times based on the write leveling function (see Col. 12, lines 42-67, Col. 13, lines 1-15), wherein Tokuhiro ‘022 specifically mentions the write leveling operations cause introduce respective delays to the DQS signals to memory and the clock signals to memory (see Col. 2, lines 29-59).
Saito ‘706 and Tokuhiro ‘022 apply as analogous prior arts as both pertain to the same field of endeavor of being memory system including a memory module that introduce delays to data / data strobe signals using write / read leveling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito ‘706 system as set forth above to have the write leveling function introduce variable delay times to be introduced with data signals DQ and data strobe signals DQS, thus making these set variable delays associated with a write operation, as taught by Tokuhiro ‘022, as a person of ordinary skill in the art would recognize that the read/write leveling, which is something that was introduced as a feature of memory modules starting with DDR3 memories, are used for compensating DQS and clock skew within the memory module, wherein at the time of invention the market is already using DDR4 and DDR5 memory modules as the latest and best memory modules which incorporate and build off of preceding technology such as DDR3, and would thereby be generally understood that modern memory modules would include read/write level which would perform the process of introducing delays to DQ / DQS signals and clock signals in order to compensate for skew that may occur in signal propagation wherein these delays would be “associated” with write commands / read commands in order to perform the leveling, i.e. skew compensation.  Examiner points out that the claim language of having the programmable amount of delay being based on a set of signals “associated” with a write command is similar to the write leveling circuit figuring out the skew and applying a delay to the DQ and DQS signals for a write operation, thereby making these delays be associate signals used to apply the delay.  Examiner points out that the claim language of “the write command being received by the module control device from the memory controller via the C/A signal lines prior to receiving the read command” is a trivial limitation wherein the order of write commands and read commands being received by a memory controller simply is dependent upon what is being done with a memory module, i.e. to perform a write operation, first the write command is sent to the memory controller to indicated the operation to be done, then a read command can issued to retrieve the data from the source location and finally a write command issued to write the retrieved data to the memory devices.
As to claim 13, Saito ‘706 teaches the method of claim 12, wherein the module control signals include signals indicating a mode of operation for the data buffers, signals indicating the one of the plurality of ranks, signals for controlling the set of data paths and one or more ODT signals used by the data buffers to set up on-die termination for the subset of the data signals (see Paragraphs 0074-0076, wherein enable signals, strobe signals, control signals for each Rank, chip select signals, and ODT signals are supplied to the control terminals, and a mode register 215 is used to set DLL mode for phase-control / non-phase control operation of the memory devices).
As to claim 14, Saito ‘706 teaches the method of claim 13, further comprising delaying at least one of the module control signals received from the module control device by a predetermined amount at the respective data buffer (see Fig. 7, wherein select signal sent out from data register control circuit 320 which also perform the read/write leveling are sent to selectors 331, 332, 333, 334 and used in conjunction with delay circuits 370 and 372 to synchronize timings with the selected memory device).
As to claim 15, Saito ‘706 teaches the method of claim 12, further comprising, before receiving the input C/A signals corresponding to the read command, receiving, at the module control device, a write command from the memory controller, and outputting, from the module control device, data buffer control signals in response to the write command, wherein the set of signals associated with the write command and received by the respective data buffer include one or more of the data buffer control signals from the module control device (see Fig. 7, wherein a write command would include multiple signals such as clock, address/command signals, and wherein data register buffers 300 receive these signals and also output DQ and DQS signals based on these signals).
As to claim 16, Saito ‘706 teaches the method of claim 12, wherein each n-bit section of the memory devices includes one respective 8-bit-wide memory device or two respective 4-bit-wide memory devices in each of the plurality of ranks (see Paragraph 0115, wherein the system can issue 4-bit read data DQ burst outputs, i.e. 4 bit wide, signals to the memory devices).

Referring to claim 21, Saito ‘706 teaches a memory module (see Fig. 1, memory module 100) operable in a computer system (see Fig. 2, information processing system 10 that includes the memory module 100, see Paragraph 0015) to communicate with a memory controller of the computer system via a memory bus (see Fig. 2, memory control hub (MCH) 12 which functions as a memory controller for the memory module 100, see Paragraph 0064), the memory bus including control and address (C/A) signal lines (see Fig. 1, wherein command/address/control register buffer 400 receives command/control/address signals through command/address/control connectors 130, see Paragraphs 0044-0045 and 0047; also see Fig. 7, wherein buffer 400 receives address and control signals), data/strobe signal lines (see Fig. 1, data connectors 120, see Paragraph 0046; see Fig. 4, wherein data strobe signals DQS and DQ are used with memory chip DRAMs 200; also see Fig. 5, wherein data register buffers 300 utilize the DQS and DQ strobe signals which are supplied to the data connectors 120 and supplied to memory chips 200, see Paragraph 0082), and a clock (CK) signal line (see Paragraph 0047, wherein a clock signal is supposed to command/address/control register buffer 400; also see Fig. 7, wherein buffer 400 receives clock signal), the memory module comprising:
a module board having edge connections corresponding to respective signal lines in the memory bus (see Fig. 1, where memory module 100 has edge connectors 120 and 130 that are used to pass command/address/control signals through connectors 130 and data through connectors 120);
a module control device mounted on the module board, and configurable to receive from the memory controller via the C/A signal lines first input C/A signals corresponding to a write command and subsequently second input C/A signals corresponding to a read command, and to output first module control signals in response to the first input C/A signals, and subsequently second module control signals in response to the second input C/A signals, the module control device being further configured to receive a system clock signal from the memory controller via the CK signal line and to output a module clock signal (see Fig. 7, wherein command/address/control register buffer 400, which is mounted on the memory module 100, see Fig. 1, receive clock signals, address/command signals, and control signals (pre-signals) through connectors 130 and pass them to their appropriate memory chips through post-signals);
memory devices mounted on the module board and arranged in a plurality of ranks (see Fig. 1, wherein the memory module 100 contains multiple memory devices 200; see Fig. 7, wherein the memory devices 200 receive commands/address/clock signals from register buffer 400 and data and strobe signals DQS and DQ from data register buffers; see Paragraphs 0049-0050, wherein the memory module 100 is arranged in 4-Rank configuration, where four memory chips 200 constitute a single group / set and the four memory chips constituting the signal group belong to different ranks from each other); and 
data buffers coupled between respective n-bit sections of the memory devices and respective portions of the edge connections corresponding to respective n-bit sections of the data/strobe signal lines, and configurable to receive from the module control device the first module control signals and subsequently the second module control signals in addition to the module clock signal (see Fig. 7, data buffers 300 that are coupled between respective groups of memory chips 200 and data connectors 120 and deal with data and strobe signals DQ and DQS; see Fig. 3, data buffer circuit 300; also see Fig. 1), wherein: 
each n-bit section of the memory devices includes one respective 8-bit-wide memory device or two respective 4-bit-wide memory devices in each of the plurality of ranks (see Paragraph 0115, wherein the system can issue 4-bit read data DQ burst outputs, i.e. 4 bit wide, signals to the memory devices); 
one of the plurality of ranks is configured to output data signals and strobe signals associated with the read command (see Fig. 7, wherein the memory devices 200 receive DQ and DQS signals which would be sent in accordance with read or write operations); 
each respective data buffer of the data buffers includes a set of signal paths corresponding, respectively, to the subset of the data signals, each respective signal path of the set of signal paths being configurable to transfer a respective data signal of the subset of the data signals through the respective data buffer (see Fig. 5, wherein the data buffer 300 receives DQ and DQS signals (L0 signals) from data connector 120 and uses selectors 331, 332, 333, 334 to output selective DQS and DQ signals 351, 352, 341, 342 to memory devices 200 (output signals are L1 and L2 signals); also see Fig. 7, which better shows the output of L1 and L2 DQ and DQS signals to respective memory chips 200 which would be a subset of signals corresponding to respective memory devices in the one of the plurality of ranks of memory devices) and to add a programmable amount of delay to the respective data signal of the subset of the data signals (see Fig. 5, delay circuits 370 and 372, wherein the data strobe signal is delayed by about 90 degrees by these delay circuits; also see Paragraphs 0132-0133; Examiner points out that Saito ‘706 is performing read and write leveling operations to adjust write and read timings in consideration of a propagation time of a signal, see Paragraphs 0138-0141, wherein read/write leveling of signals would be introduction of calculated / programmable delays to match or synchronize the timing of signals), the set of signals including at least one of the first module control signals (see Fig. 7, wherein control signals are used).
However, Saito ‘706 does not specifically teach “the programmable amount of delay being based on a set of signals associated with the write command and received by the respective data buffer”.
Tokuhiro ‘022 teaches a delay time control of a memory controller (see Abstract), wherein a delay time control unit outputs a control signal for setting respective delay times to the variable delay circuits DW and DR which are included in each control circuit and comprise the first delay time and second delay time control units which are used to delay data signals by the calculated delay times based on the write leveling function (see Col. 12, lines 42-67, Col. 13, lines 1-15), wherein Tokuhiro ‘022 specifically mentions the write leveling operations cause introduce respective delays to the DQS signals to memory and the clock signals to memory (see Col. 2, lines 29-59).
Saito ‘706 and Tokuhiro ‘022 apply as analogous prior arts as both pertain to the same field of endeavor of being memory system including a memory module that introduce delays to data / data strobe signals using write / read leveling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito ‘706 system as set forth above to have the write leveling function introduce variable delay times to be introduced with data signals DQ and data strobe signals DQS, thus making these set variable delays associated with a write operation, as taught by Tokuhiro ‘022, as a person of ordinary skill in the art would recognize that the read/write leveling, which is something that was introduced as a feature of memory modules starting with DDR3 memories, are used for compensating DQS and clock skew within the memory module, wherein at the time of invention the market is already using DDR4 and DDR5 memory modules as the latest and best memory modules which incorporate and build off of preceding technology such as DDR3, and would thereby be generally understood that modern memory modules would include read/write level which would perform the process of introducing delays to DQ / DQS signals and clock signals in order to compensate for skew that may occur in signal propagation wherein these delays would be “associated” with write commands / read commands in order to perform the leveling, i.e. skew compensation.  Examiner points out that the claim language of having the programmable amount of delay being based on a set of signals “associated” with a write command is similar to the write leveling circuit figuring out the skew and applying a delay to the DQ and DQS signals for a write operation, thereby making these delays be associate signals used to apply the delay. 

Allowable Subject Matter
Claims 8-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 8 and 17, Examiner finds that prior art does not specifically teach respective data buffer further includes respective receiver circuits configurable to receive from the module control device the module control signals, each of the respective receiver circuits including a metastability detection circuit configurable to determine a metastability condition in a received module control signal with respect to a module clock signal.
As to claims 9-11 and 18-20, Examiner finds that prior art does not specifically teach the respective data buffer further includes data samplers configurable to sample the subset of the data signals using the one or more strobe signals.

Response to Arguments
Applicant’s arguments, mailed 4/25/2022, have been fully considered but they are not deemed to be persuasive.

Applicant’s addressal of objections made in the previous office action (see Page 10) have been deemed acceptable and thus the objections have been withdrawn.

Applicant’s filing of a terminal disclaimer (see Page 10) has been noted and recorded in the IFW of the case.  Thereby the double patenting rejections have been overcome. 

Examiner has withdrawn the previously indicated allowable subject matter after reviewing the Inter Partes Review (IPR) attached with case.  Within the IPRs, Examiner found some of the prior art being presented in the IPRs of the parent cases to be applicable to reading upon the current claim language and thus has withdrawn the previously indicated allowable subject matter and set forth new grounds of rejection above.

	In summary, Saito ‘706 in view of Tokuhiro ‘022 teaches the claimed invention as set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solomon et al. (US 11,093,417) teaches a memory module with data buffering with N -bit wide memory bus configurable to enable registered transfers of N-bit wide data signals associated with a memory read or write command between N-bit wider memory bus and memory devices in response to the data buffer control signals.
Thompson et al. (US 7,127,584) taches a DDR memory module system where timing adjustments can be made to delay read / write signals based on previous operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183